Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 1 of 20



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

CHRISTOPHER REED, REGINALD HOLDEN and   |
COREY MCCLENDON, on behalf of themselves|
and a class of similarly situated       |
persons,                                |
                                        |
     Petitioners,                       |                                   CLASS ACTION
                                        |
v.                                      |                                   CASE NO.          ____
                                        |
GARY LONG, in his official capacity and |                                   JURY TRIAL
individually, JEANETTE RILEY,           |                                   REQUESTED
individually and John or Jane Does #1-3,|
individually.                           |
                                        |
     Respondents.                       |
_______________________________

                      COMPLAINT FOR DECLARATORY RELIEF,
                              INJUNCTIVE RELIEF
                                 AND DAMAGES

                                        Introduction

        Petitioners          are      all     subject        to    application           of,     and

involuntary compliance with, O.C.G.A. §42-1-12, et seq., the

Georgia Sex Offender Registry (“Registry”) at present and in

the future. Petitioners, as named class representatives, are

registered sex offenders in Butts County who, like all other

registrants          in     the      county,        had      Butts       County        Sheriff’s

Deputies, including Riley, acting under color of law and at

the direction of Sheriff Long, place signs at their residences

stating that they were registered sex offenders in the week

prior to Halloween, 2018.

                                                   1
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 2 of 20



        Respondents are the Sheriff of Spalding County and his

subordinates who, acting under color of law, but without

lawful authority, entered upon                           Petitioners’           property and

compelled them to display signs alerting the public to the

fact that they are registered sex offenders.

        Petitioners seek declaratory and injunctive relief as

well as damages pursuant to 42 U.S.C. §§1983 and 1988, the

First, Fifth and Fourteenth Amendments to the United States

Constitution and O.C.G.A. §51-9-1 arising from Respondent’s

actions. In support of their request, Petitioners show as

follows:

                                             Parties

                                                 1.

        Petitioner Christopher Reed is a natural person and

citizen of the United States of America residing in Butts

County, Georgia, and is of full age. Reed is required to

register in Georgia as a sex offender. At no time during the

events of this case was Reed under sentence for any crime.

                                                 2.

        Petitioner          Reginald        Holden        is    a    natural        person       and

citizen of the United States of America, residing in Butts

County, Georgia, and is of full age. Holden is required to

register in Georgia as a sex offender. At no time during the

events of this case was Holden under sentence for any crime.
                                                   2
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 3 of 20




                                                 3.

        Petitioner          Corey      McClendon          is     a    natural       person       and

citizen of the United States of America, residing in Butts

County, Georgia, and is of full age. McClendon is required to

register in Georgia as a sex offender. At no time during the

events of this case was McClendon under sentence for any

crime.

                                                 4.

        Respondent, Gary Long, is an individual who was, at all

times relevant to the allegations in this Complaint, the duly

elected Sheriff of Butts County, Georgia, acting under color

of law.

                                                 3.

        Respondent, Deputy Jeanette Riley, is an individual who

was,     at    all       times     relevant         to     the       allegations         in    this

Complaint,          an     employee         of      the     Butts        County        Sheriff’s

Department (“BCSD”), acting under color of law. Riley is sued

in her individual capacity. Riley is a resident of the State

of Georgia.

                                                 4.

        Respondents,             John        Does         #1-3,        are        unidentified

individuals who were, at all times relevant to the allegations
                                                   3
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 4 of 20



in this Complaint, employees of the BCSD, acting under color

of law, who participated in placing signs at Petitioners’

residences stating that they were registered sex offenders.

John Does #1-3 are sued in their individual capacities. John

Does #1-3 are residents of the State of Georgia.

                                Jurisdiction and Venue

                                                 5.

        The case presents a federal question under 42 U.S.C.

§1983, Art. IV, §2, Clause 1 of the Constitution and the

Fourteenth Amendment to the Constitution. This Court has

subject matter jurisdiction under 28 U.S.C. §§1331 and 1343.

                                                 6.

        Petitioners also bring state-law claims arising out of

the same events and occurrences, and the Court may exercise

supplemental jurisdiction over these claims pursuant to 28

U.S.C. §1367. Declaratory relief is available pursuant to 28

U.S.C. §2201

                                                 7.

        This Court has personal jurisdiction over the parties

under Fed. R. Civ. P. 4(k)(1)(a) and Ga. Const. art. 6, §4,

¶I.

                                                 8.

        Venue is proper in the Middle District of Georgia under

28 U.S.C. §1391(b). Respondents are sued in their individual
                                                   4
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 5 of 20



and official capacities and have official places of business

located within the Middle District of Georgia. Further, a

substantial part of the events giving rise to this Complaint

occurred         within        the      boundaries           of     this       District          and

Respondents still reside within this District.

                                    Class Allegations

                                                 9.

        Petitioners bring this action individually and, pursuant

to Rules 23(a) and (b)(2) & (3) of the Federal Rules of Civil

Procedure, on behalf of a class of similarly situated persons.

Petitioners seek to certify a class defined as all registered

sex offenders in Butts County who were compelled by the Butts

County Sheriff’s Department to display a sign stating that

they were a registered sex offender at their residence between

October 24, and November 2, 2018.

                                                10.

        Petitioners meet the requirements of Rule 23(a) in that:

   a)       The class is so numerous that joinder of all members

            is impracticable. The class consists of all of the

            over two hundred registered sex offenders in Butts

            County, who were told by the BCSD to display a sign

            stating that they were a registered sex offender at

            their residence, between October 24, and November 2,

            2018.
                                                   5
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 6 of 20



   b)       Every class member’s claims turn centrally on the

            following questions, which are therefore common to

            the class:

            1) whether         the      Butts      County        Sheriff         exceeded        his

                authority in compelling registrants to display a

                sign      stating        that       they      were      a    registered          sex

                offender at their residence between October 24, and

                November 2, 2018;

            2) whether          the       BCSD       trespassed             on   Petitioners’

                residences in order to display signs that stated

                that Petitioners were registered sex offenders;

            3) whether the BCSD unlawfully occupied Petitioners’

                property when they placed signs at their residences

                stating         that       Petitioners           were        registered          sex

                offenders, without compensation.

   c)       The claims of the named Petitioners are typical of

            the claims of the class because each member of the

            class was approached by the BCSD and either had a sign

            involuntarily placed at their residence by the BCSD

            or were ordered to do the same.

   d)       The     named       Petitioners           will     fairly        and     adequately

            protect the interest of the class. The Petitioners

            possess the requisite personal interest in the subject

            matter of the lawsuit and possess no interests adverse
                                                   6
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 7 of 20



            to    the      other      class       members.         The      Petitioners          are

            represented by Mark Allen Yurachek & Associates, LLC,

            and Horsley Begnaud, LLP, law firms with extensive

            experience in civil rights and personal injury cases,

            as    well      as     litigation          involving          the     Georgia        Sex

            Offender Registry.

                                                11.

        Petitioners           meet      the      requirement           of     Rule      23(b)(2)

because the BCSD, when advised that its actions were ultra

vires, contrary to the law and violative of the class’s

constitutional rights, refused to act on grounds that apply

generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting

the class as a whole.

                                                12.

        Petitioners           meet      the      requirement           of     Rule      23(b)(3)

because common questions of law and fact predominate over

questions affecting individual class members and a class

action is superior to any other method of adjudicating this

dispute. In this case in which over two hundred registrants

were unlawfully compelled to display signs, a class action

will permit common questions of law and fact to be resolved

in one proceeding, and will avoid burdening the court with


                                                   7
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 8 of 20



numerous, separate lawsuits that could result in inconsistent

judgments.

                                   Statement of Facts

                                     Christopher Reed

                                                13.

        Reed is required to register in Georgia as a result of

his conviction for sexual assault in Cook County, Illinois,

in April, 2007. He objects to being labelled a “sex offender.”

                                                14.

        Reed has lived with his father, who owns their home, in

Butts County, for the past six years.

                                                15.

        On or about October 27, 2018, Butts County Sheriff’s

Deputies came onto Reed’s property without permission and

placed a sign thereon indicating that Reed was a registered

sex offender.

                                                16.

        The next morning, on his way to church, Reed’s father

noticed the sign and contacted the BCSD.

                                                17.

        Reed’s father informed the BCSD that they did not have

permission to display the sign on his property.




                                                   8
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 9 of 20



                                                18.

        A Butts County Sheriff’s Deputy informed Reed’s father

that the sign had to be displayed at least on October 31,

2018.

                                                19.

        On November 1, 2018, a Butts County Sheriff’s Deputy

again came onto Reed’s property without permission and took

the sign from the residence.

                                      Reginald Holden

                                                20.

        Holden is required to register in Georgia as a result of

a conviction for lewd and lascivious battery in Pinellas

County, Florida, in 2004. He objects to being labelled a “sex

offender.”

                                                21.

        Holden has been a homeowner in Butts County for nearly

two years.

                                                22.

        His first Halloween as a homeowner, DCSD gave Holden a

small sign and told him to put it in his window on October

31, 2017, turn his lights off and not to pass out candy for

Halloween.




                                                   9
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 10 of 20



                                                23.

        On October 23, 2018, the BCSD entered upon Holden’s

 property without his permission and placed a sign in his lawn

 while he was at work.

                                                24.

        When Holden arrived home to see the sign, he contacted

 the BCSD and spoke with Riley, stating that the BCSD did not

 have permission to enter his property and that he objected to

 the sign being placed on his lawn because it jeopardized his

 and his home’s safety.

                                                25.

        Riley      responded          by    stating        that      some      counties        make

 registrants spend Halloween night in jail.

                                                26.

        Riley further stated that Long had decided that signs

 would be placed at registrants’ residences a week prior to

 Halloween in 2018.

                                                27.

        Riley further cautioned that if Holden moved the sign,

 he would be arrested.

                                                28.

        The sign was removed from Holden’s lawn on November 2,

 2018.


                                                   10
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 11 of 20



                                                29.

        Holden subsequently attempted to make an appointment

 with Long to discuss his concerns about the BCSD’s policy

 concerning the signs, but was never given an appointment to

 speak with him.

                                      Corey McClendon

                                                30.

        McClendon is required to register in Georgia as a result

 of a conviction for statutory rape in Butts County in 2001.

 He objects to being labelled a “sex offender.”

                                                31.

        McClendon lives with his parents, who own their home, in

 Butts County.

                                                32.

        The weekend prior to Halloween in 2018, Riley and John

 Doe #2 knocked on McClendon’s door and informed him that he

 had to display a sign stating that he was a registered sex

 offender on his front lawn.

                                                33.

        McClendon was told that he could not move or touch the

 sign.

                                                34.

        McClendon was informed that if he touched the sign, he

 would get in trouble.
                                                   11
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 12 of 20



                                                35.

        Riley and Doe #2 placed the sign in McClendon’s lawn and

 then picked it up on either November 1 or 2, 2018.

                                                36.

        When     the     deputies         came      to    his      residence,          McClendon

 objected to their presence and informed them that they were

 not authorized to put the sign in his lawn.

                 Respondents’ Actions Harmed Petitioners

                                                37.

        Respondents’ actions caused the BCSD to take and occupy

 Petitioners’ property for the purpose of displaying signs

 which they had no legal obligation to display without any

 compensation.

                                                38.

        Respondents’ actions harmed Petitioners by causing them

 injury including anxiety, embarrassment and humiliation.

                                                39.

        Respondents’ actions caused Petitioners to experience

 fear, shame and emotional distress.

                                                40.

        Respondents’           actions        harmed        Petitioners           by    damaging

 their ability to trust law enforcement officers and persons

 in position of authority generally.


                                                   12
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 13 of 20



     Respondents’ Actions Violated Clearly Established Law

                                                41.

        It is clearly established that law enforcement officers

 who intrude upon a citizen’s property without consent or

 lawful      authority           have       trespassed           upon       that       citizen’s

 property.

                                                42.

        It is clearly established that, by physically occupying

 another’s property without compensation, even if the invasion

 is temporary, government actors have implemented a taking

 within      the      contemplation             of     the      Fifth       and      Fourteenth

 Amendments.

                                                43.

        It is clearly established that a citizen may not be

 coerced       to      speak        or      endorse         ideas        that       they       find

 objectionable.

                                                44.

        Respondents intruded upon Petitioners’ property without

 consent      for      the     purpose        of     placing        signs       stating        that

 Petitioners were registered sex offenders on their property.

                                                45.

        Respondents had no legal authority either to place such

 signs on Petitioners’ property, or to compel Petitioners to

 do the same.
                                                   13
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 14 of 20



                                                46.

        By placing the signs on Petitioners’ lawns, Respondents,

 on behalf of the government, temporarily physically occupied

 Petitioners’ property without any compensation.

                                                47.

        By compelling Petitioners to display signs that stated

 that they were registered sex offenders under threat of

 arrest, Respondents compelled Petitioners to endorse speech

 which they found objectionable.

                                    Claims for Relief

                                             Count 1

        Violation of The First Amendment: Compelled Speech

                                                48.

        Petitioners adopt and reassert paragraphs 1-45, supra,

 as if stated verbatim herein.

                                                49.

        O.C.G.A. §42-1-12, et seq. defines the obligations for

 registrants subject to it.

                                                50.

        O.C.G.A. §42-1-12, et seq. defines the authority of

 government officials tasked with enforcing it.




                                                   14
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 15 of 20



                                                51.

         O.C.G.A. §42-1-12 does not ever require registrants to

 place signs or other materials at their residence stating

 that they are registered sex offenders.

                                                52.

         O.C.G.A. §42-1-12 does not authorize county sheriffs to

 compel registrants to place signs or other materials at their

 residence stating that they are registered sex offenders.

                                                53.

         Respondents’ Halloween policy compels Petitioners, in

 addition to their obligations under O.C.G.A. §42-1-12, et

 seq.,     involuntarily             to     declare        and      publicize          to     their

 neighbors, community members and passers-by that they are

 registered sex offenders.

                                                54.

         Respondents’ actions thus violate Petitioners’ right to

 be   free     from      compelled          speech       as     secured        by    the      First

 Amendment to the United States Constitution.

                                                55.

         Respondents’           compelled           speech        requirement            is      not

 narrowly tailored to a compelling government interest.

                                                56.

         Absent injunctive or declaratory relief against this

 requirement, Respondents will continue to be harmed.
                                                   15
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 16 of 20



                                                57.

        Respondents            are       liable          if      they        have       violated

 Petitioners’ rights in any one of the ways enumerated.

                                                58.

        The actions by the Respondents set forth, supra, violate

 Petitioners’ rights under 42 U.S.C. §1983.

                                             Count 2

                                  State Law: Trespass

                                                59.

        Petitioners adopt and reassert paragraphs 1-56, supra,

 as if stated verbatim herein.

                                                60.

        Respondents           wrongfully           interfered          with       Petitioners’

 right of exclusive use and benefit of their property by

 entering said property without authority in violation of

 O.C.G.A. §51-9-1.

                                                61.

        Respondents           intentionally             entered        upon       Petitioners’

 property       without         lawful        authority          for      the      purpose         of

 displaying signs stating that Petitioners were registered sex

 offenders.




                                                   16
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 17 of 20



                                                62.

        Respondents’             forcible           entry         and       trespass           onto

 Petitioners’          property         caused       damage        or    disfigurement             to

 Petitioners’ property.

                                                63.

        Petitioners did not grant authority to Respondents or

 their agents at any time to interfere with Petitioners’

 personalty and realty.

                                                64.

        Respondents placed signs or required placement of signs

 on Petitioners’ property without authority from Petitioners.

                                                65.

        After        Petitioners             and/or         their        agents         informed

 Respondents         that      they      were      no    permitted         to     enter       their

 property, Repondents subsequently entered the property to

 collect the signs.

                                                66.

        The actions by the Respondents set forth, supra, violate

 Gardei’s rights under 42 U.S.C. §1983.

                                             Count 3

        Violation of the Fifth Amendment: Unlawful Taking

                                                67.

        Petitioners adopt and reassert paragraphs 1-64, supra,

 as if stated verbatim herein.
                                                   17
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 18 of 20



                                                68.

        Respondents’ actions appropriated Petitioners’ property

 for the purpose of placing signage on their lawn without their

 permission.

                                                69.

        If Respondents’ actions were not ultra vires, then they

 took temporary Petitioners’ property interest temporarily for

 an alleged public purpose.

                                                70.

        Respondents’ actions constitute a taking without just

 compensation of Petitioners’ real property under the Fifth

 Amendment through the Fourteenth Amendment of the United

 States Constitution and Art. I, §3, ¶I(a) of the Georgia

 Constitution.

                                                71.

        Petitioners are damaged by Respondents’ actions in the

 decrease of fair market value and by Respondents’ taking.

                                                72.

        The actions by the Respondents set forth, supra, violate

 Petitioners’ rights under 42 U.S.C. §1983.

        WHEREFORE, Petitioners respectfully requests that this

 Honorable Court:

    •   HOLD a trial by jury on all issues so triable;


                                                   18
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 19 of 20



    •   AWARD damages, declaratory and injunctive relief as set
        out herein;

    •   GRANT a preliminary and permanent injunction against
        Respondents in their official capacities enjoining
        Respondents, their officials, agents, employees, assigns
        and all persons acting in concert or participating with
        them from implementing or enforcing the Butts County
        Sheriff’s Department’s policy of trespassing upon sex
        offenders’ residences for the purposes of compelling
        them to display signs stating that they are registered
        sex offenders;

    •   DECLARE that Respondents’ policy and practice of coming
        onto the property of Petitioners and those similarly
        situated without permission to display signs announcing
        their sex offender status is unlawful and invalid;

    •   AWARD Petitioners damages against Respondents in their
        individual capacities for compensatory and economic
        harm, emotional distress, costs of suit and reasonable
        attorneys’ fees and expenses pursuant to 42 U.S.C. §1988
        and any other applicable law;

    •   GRANT such other and further relief as this Court may
        deem just and appropriate.


        This __ day of September, 2019.


                                                   Respectfully Submitted,
                                                   YURACHEK & ASSOCIATES, LLC

                                                   //s// Mark Yurachek
                                                   _____________________
                                                   Mark Yurachek
                                                   Georgia Bar No. 78359955
                                                   Ivan Allen Jr. Boulevard
                                                   Suite 830
                                                   Atlanta, Georgia 30308
                                                   (470) 319-8721
                                                   mark@myappealslawyer.com



                                                   19
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
Case 5:19-cv-00385-MTT Document 1 Filed 09/24/19 Page 20 of 20



                                                   HORSLEY BEGNAUD, LLC

                                                   /s/ Mark Begnaud
                                                   _____________________
                                                   Mark Begnaud
                                                   Ga. Bar No. 217641
                                                   750 Hammond Drive
                                                   Building 12, Suite 300
                                                   Atlanta, Georgia 30328
                                                   (770) 765-5559
                                                   (404) 602-0018(fax)
                                                   mbegnaud@gacivilrights.com


                                                   Attorneys for Petitioners




                                                  20
                     The Law Offices of Mark Allen Yurachek & Associates, LLC
  55 Ivan Allen Boulevard, Suite 830 • Atlanta, Georgia 30308 • 104 North Oak Street • Falls Church,
      Virginia 22046 • Phone: (470) 319-8721 • Fax (404) 220-7668 • mark@myappealslawyer.com
